                                                                                                             Case 2:20-cv-08035-SVW-JPR Document 124-3 Filed 04/22/21 Page 1 of 2 Page ID
                                                                                                                                              #:2509


                                                                                                              1   ALAN J. KESSEL, Bar No. 130707
                                                                                                                  alan.kessel @troutman.com
                                                                                                              2   JEFFREY M. GOLDMAN, Bar No. 233840
                                                                                                                  jeffrey.goldman@troutman.com
                                                                                                              3   KEVIN A. CRISP, Bar No. 261023
                                                                                                                  kevin.crisp@troutman.com
                                                                                                              4   LAUREN E. GROCHOW, Bar No. 293601
                                                                                                                  lauren.grochow@troutman.com
                                                                                                              5   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                  5 Park Plaza, Suite 1400
                                                                                                              6   Irvine, CA 92614-2545
                                                                                                                  Telephone: 949.622.2700
                                                                                                              7   Facsimile: 949.622.2739
                                                                                                              8   Attorneys for Defendants
                                                                                                                  SMART KING LTD., JIAWEI WANG, and CHAOYING DENG
                                                                                                              9   and Defendant and Counterclaimant FARADAY&FUTURE INC.
                                                                                                             10                        UNITED STATES DISTRICT COURT
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                             11                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                                             12                                WESTERN DIVISION
                                                                              I R V I N E , C A 92614-2545
                                            5 PAR K PLA ZA
                                                             S U I T E 1400




                                                                                                             13
                                                                                                             14   HONG LIU,                                Case No. 2:20-cv-08035-SVW-JPR
                                                                                                             15                  Plaintiff,                Honorable Stephen V. Wilson
                                                                                                             16           v.                               DECLARATION OF JIAWEI
                                                                                                                                                           WANG IN SUPPORT OF
                                                                                                             17   FARADAY&FUTURE INC.,                     OPPOSITION TO PLAINTIFF AND
                                                                                                                  SMART KING LTD., JIAWEI                  COUNTER-DEFENDANT’S
                                                                                                             18   WANG, and CHAOYING DENG,                 EXPEDITED MOTION FOR
                                                                                                                                                           DETERMINATION OF URGENT
                                                                                                             19                  Defendants.               PRIVILEGE ISSUE AND TO
                                                                                                                                                           COMPEL PRODUCTION
                                                                                                             20
                                                                                                             21
                                                                                                             22
                                                                                                                  AND RELATED COUNTERCLAIM.
                                                                                                             23
                                                                                                             24
                                                                                                             25
                                                                                                             26
                                                                                                             27
                                                                                                             28
                                                                                                                  115438572
                                                                                                                  DECL. OF JIAWEI WANG IN SUPPORT OF OPPOSITION TO PLAINTIFF AND COUNTER-DEFENDANT’S
                                                                                                                     MOTION FOR DETERMINATION OF URGENT PRIVILEGE ISSUE AND COMPEL PRODUCTION
                                                                                                             Case 2:20-cv-08035-SVW-JPR Document 124-3 Filed 04/22/21 Page 2 of 2 Page ID
                                                                                                                                              #:2510


                                                                                                              1       I, Jiawei Wang, declare as follows:
                                                                                                              2           1.    I am the Vice President of Capital Markets at Faraday&Future Inc.
                                                                                                              3   (“Faraday”). I have personal knowledge as to all matters set forth herein, and if
                                                                                                              4   called to testify as a witness, I could and would do so. I submit this declaration in
                                                                                                              5   support of Faraday’s and Smart King, Ltd.’s (“Smart King”; together with
                                                                                                              6   Faraday, “FF”) Opposition to Plaintiff and Counter-Defendant Hong Liu’s (“Liu”)
                                                                                                              7   Motion for Determination of Urgent Privilege Issue and Compel Production.
                                                                                                              8           2.    I   negotiated   the   January    26,   2018    employment   agreement
                                                                                                              9   (“Employment Agreement”) between FF and Liu on behalf of FF.
                                                                                                             10           3.    FF was not represented by outside legal counsel with respect to the
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                             11   negotiation and drafting of the terms of the Employment Agreement.
                                                                                                             12           4.    FF did not retain the law firm Sidley Austin LLP (“Sidley”) to
                                                                              I R V I N E , C A 92614-2545
                                            5 PAR K PLA ZA
                                                             S U I T E 1400




                                                                                                             13   represent FF with respect to the negotiation and drafting of the terms of the
                                                                                                             14   Employment Agreement, and Sidley did not provide FF with any legal advice on
                                                                                                             15   those matters. I transmitted the Employment Agreement to Sidley after its terms
                                                                                                             16   were negotiated and drafted, but shortly before it was executed, to obtain Sidley’s
                                                                                                             17   advice on matters unrelated to the negotiation of the Employment Agreement,
                                                                                                             18   namely, the possible impact of the Employment Agreement on FF’s other business
                                                                                                             19   relationships.
                                                                                                             20           I declare under penalty of perjury that the foregoing is true and correct.
                                                                                                             21   Executed on April 22, 2021 at Los Angeles, California.
                                                                                                             22
                                                                                                             23                                                   Jiawei Wang

                                                                                                             24
                                                                                                             25
                                                                                                             26
                                                                                                             27
                                                                                                             28
                                                                                                                  115438572                                 -1-
                                                                                                                   DECL. OF JIAWEI WANG IN SUPPORT OF OPPOSITION TO PLAINTIFF AND COUNTER-DEFENDANT’S
                                                                                                                      MOTION FOR DETERMINATION OF URGENT PRIVILEGE ISSUE AND COMPEL PRODUCTION
